                          Case 1:19-cv-00092-AT Document 2 Filed 01/10/19 Page 1 of 4
:flECBVED !~ ClffiK'S OFFICE
                                                                 i

                            ,.-......
                                                                 I!
       JAN 0 42019                 ,
                                .. ,
                                   ~
                                                                 I
                                   ; IN THE UNITED STATES DISTRICT COURT
  JAMES N. HArrEN, Clerk (              NORTHERN DISTRICT OF GEORGIA
  BJ: ~CleIk :                            ' . ATLANTA DIVISION

               AMIFORMGMT
               RlVERRIDGE APT.
               CSSSERVICESINCORPORATED

               Plaintiff,
                 .- .
                 • -..>
                                                                      Case No •----------------


               Vs.                                                    1·:19 -.CV-OO 92
                                                                 , Cross Reference Magistrate Case
                                                                   Number: 2018CM32208

               ROKEYA DEVESE
               And all other occupants
               Defendant,
               .Intervener pursuant to OCGA 9-11-24



                                          PETITION FOR REMOV AL OF ACTION
                                        WITH A FEDERAL STAY OF EVICTION PURSUANT TO
                                                       28 USCA 1446 CD)

               The petitioner respectfully petitions this court for removal of action.

               COMES NOW ROKEYA DEVESE petitioner as above stated and petitions

               this court for removal of action from the Magistrate Court of Clayton

               County. This petition is set forth on the following grounds;




                                                            1.




                                                                                           \
           Case 1:19-cv-00092-AT Document 2 Filed 01/10/19 Page 2 of 4

                                                 ,
                                                 i
                                                 I
           The Respondent did violate 15 US,C 1692, Rule 60 of the federal Rule

     of Civil Procedure: and having a legal   d~ty   to abort eviction pursuant to

     O.C.G.A.51-1-6.



                                          2.

           The Magistrate Court of Clayton ~ounty Dispossessory action is in
                                                 I
                                                 ,
     violation of 14th Amendment of the U.S. :Constitution with respect to Due

     Process oflaw.

                                              3. ;

           The Magistrate Court of Clayton County Dispossessory is

     Unconstitutional with respect to the "Due Process' Clauses" 14th

     Amendment..'
i.
i,
     WHEREFORE the Petitioner demands the following relief

        1. This honorable Court remove this case from the Magistrate Court of

           Clayton County.

        2. This honorable Court afford adequate discovery.

        3. This honorable Court Preliefthis ~ourt deems just and proper.
      Case 1:19-cv-00092-AT Document i2 Filed 01/10/19 Page 3 of 4

                                          1

                                          I
                              VERIFICATION
                                (Affidavit)


    The undersigned Affiant Defendant by appellation does here with swear,

declare and affirm that the Affiant executes this Affidavit with sincere intent

and competently states the matters set forth. I the undersigned being under

oath and declare under penalty of perjury, that I do not have an attorney to

represent me in this case. Also that the contents are true, correct and not

misleading to the best of my knowledge~
       I
                 Case 1:19-cv-00092-AT
'---'MAGISTRATE COURT                  Document 2OFFiled
                       OF CLAYTON COUNTY,STATE           01/10/19 Page 4 of 4
                                                    GEORGIA
                                                                                                                                                FILED
   DISPOSSESSORY PROCEEDING                                                 . .              :
                                                                                                                                        CLAYTON COUNTY, GA
                                                                                                                                         12/4/20182:27:55 PM
  AMI FOR MANAGEMENT                                                                                                                     JACQULlNE D. WILLS
  RIVER RIDGE APARTMENTS                                                                                                              CLERK MAGISTRATE COURT
  CSS SERVICES, INC
  - PO BOX 451027
  ATLANTA GA 31145

            VS                                                                                                                    CASE # 2018CM32208
  ROKEYA DEVESE, , , , ,                                                                                                      Attorney: R.SELF
  AND ALL OTHER OCCUPANTS                                                                                                     142688
  235, ROBERTS DRIVE 14F                                                                                                      CSS
  RIVERDALE GA 30274                                                                                                          Evict #
  Personally appeared the undersigned who upon oath says that he is AGENT for plaintiff herein, and that defenpant(s) is(are) in
  possession as tenant of premises at said address stated above, in Clayton County, the property of said plaintiff.
  FURTHER: TENANT FAILS TO TO PAY THE RENT WHICH IS NO~ DUE. LANDLORD SEEKS POSSESSION.

  Plaintiff·desires·and'hasdemanded possession-of theprernises-andlDeferfdanrnaslaiied and-refusea to deliver -saidpossessiori."'·
       WHEREFORE, Plaintiff DEMANDS:'                                   '
       (a)' Possession of the premises
       (b) Past due rent of $ 1590 for the month(s) of DEC NOV
       (c) Rent accruing up to the date of judgment or vacancy at the rate of $ 25.65 per day
       (d) Other: $ $250.00;79.50; 50.00; 25.00; 0.00 • ATTORNEY FEE;LATE FEE; COURT COST; SERVICE FEE; CONSQ EXP
  "By affixing this eleptronic verification. oath. or affidavit to the pleading(s) submi(ted to the court and attaching   my electronic signature hereon. I do hereby swear or
                                               !.
  affirm that the statements set forth in the abovepleading(s) are true and correc/'''
  Affiant: K.OR.l6                   12/4/201H!                                                                                                                                  \
                                                                    SUMMONS
                                                                                              I
  TO THE SHERIFF OF CLAYTON COUNTY OR HIS LAWFUL DEPUTIES                                                                        '             ,
  ,GRE ETING~: The qefendant( s )'is/are co~mandedarid' req'i.iirea to file an answer.to saidciffiaa\titin 'writing ;ororallydn'persbnat'the
   M.agi?Jri3t~; Cqyrt qf:G:layton·CguntY;'sJol:u~sbor9, Georgia:on or before the seventh (7t~) day after the date of serviqe .of thE! .withi~ . "
   affiaavitand.'summons .. You l1)ay,also answer.online at dispoanswe'r,com by 11 :59 P:M,on or b'eforethe.li'lst dayto,i'li')swer. '.
  thissu.mmons .. EA.CH.defendaqt ,is required:to file,.an~answer in.his orher ownname:,lfsuch aw'ansv,/er lS:,r;lOtmade, a Writ'of ' ... '
  Po?,sessi,qn ,an<;l/or J!J9gm.entmay i~sue as p~9vided by law. Witness the Honorable Wanda L. Dallas, Chief Magistrate of said Court .
  .    "         ,.                                          '. '            .:-
  Deputy ClerkjaoquLLlll..e P.           wiUs       12/4/2018'                '

          \                                        SHERIFF'S ENTRY!OF SERVICE
  I have served the foregoing Affidavit and Summons on the Defendant(s) by delivering a copy of same;
  ( ) PERSONALLY ( ) DEFENDANT NOT FOUND AT WITHIN ADDRESS ON SAID SUMMONS AND AFFIDAVIT
  () NOTORIOUSLY (NAME)                   _                Age_'_                 Ht.        'yvt.
  ~ACK & MAIL Posting a copy to the door of the premises and depositing a copy in the U.S. Mail, First Class in an       ,
  ~i1Velope properly addressed after attempting personal service. Said GOPY containing notice to the Defendant(s) to answer at the hour
  and place in said summons. .                                                                   I
  DATE OF SERVICE:                i ()- ('1     I (f             .                               i                        .        ~ Ct(".                       D/Sheriff

                                                             IMPORTANT NOTICE
                                                                                                 I
  Pursuant to Official Code of Georgia; Section 44-7-55(c), any writ of pbssession issue pursuant to this article shall authorize the
  removal of the tenant or his or her personal property or both from the premises and permit the placement of such personal property
  on some portion of the landlord's property; further, it provides that after execution of the writ, such property shall be regarded as
  abandoned: Pursuant to Code of Clayton County, Georgia, Section 8~-91 et. seq. ,if such personal property is not removed from the
  landlord's property within twenty-fou'r (24) hours of the date and time of the execution of the writ of possession, and if the property
  otherwise is in violation of the county code, a citation for violation of th~ county code may issue against the plaintiff.
                                                                                    ..           I
                                                                  WRIT OF POSSESSION                                                                          '             .
  T<?t~e ~.he,riff!.()f,qa:y,t6n C9lJfltyortii.s'Jawful.deputiEls:-" .. t·. ' . \ ' : : . : , , ; h-,: ',' .',';~ , .' ", _ . ~'.',:' .',:' 0: ',' -.. ~. :." ~ t ' : ' ."-
  You ar.e, herepy,cC1~mandeg to· rem.9ve:saldde.fer:1danttogether.wlth defendant(sFproperty thereon'from saId p~~mlses and top€)hver
  full and, quiet possessiori-of<the .sametoJhe,plaintiff ,herein;effective.'j ~,) Instanter or 2.') SeVen'.'days'from,the'dati:(·of juagmemt;                           'or
                                                                                                                                                                        3.)

  1~~~U)!~~~,r~~~;:~~;;,;:!;;~,l;;~C~Y;-~~;~0r:1t::,1.:;::~:;-;,;t;,"::;: , ',; Y; 't:,' j~~9:,;~a~is;;~i~,t~~~'~;~i~~6n;C~~~>f' '.
